Citation Nr: 0734357	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the assignment of a compensable disability 
rating for bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than August 16, 
2004, for the grant of service connection of bilateral 
hearing loss disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss assigning a 
noncompensable disability rating effective August 16, 2004.  
A notice of disagreement was filed in May 2005, with regard 
to the disability rating and effective date assigned.  A 
statement of the case was issued in October 2005, and a 
substantive appeal was received in November 2005.  


FINDINGS OF FACT

1.  The veteran has no higher than level II hearing acuity in 
the right ear, and no higher than level III hearing acuity in 
the left ear.

2.  By rating decision in May 1984, a claim by the veteran 
for service connection for bilateral hearing loss was denied; 
a notice of disagreement was not received to initiate an 
appeal from that determination.

3.  On August 16, 2004, the veteran requested that his claim 
of service connection for bilateral hearing loss disability 
be reopened.

4.  By rating decision in November 2004, the RO established 
service connection for bilateral hearing loss; an effective 
date of August 16, 2004 was assigned for the grant of service 
connection.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for entitlement to an effective date prior 
to August 16, 2004, for the grant of service connection for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2004.  The letter predated the November 2004 rating decision 
which granted service connection.  See id.  Since the issue 
in this case (entitlement to assignment of a higher initial 
rating and entitlement to an earlier effective date) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in October 2004), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the Court has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Pelegrini; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The October 2004 letter has clearly advised the 
veteran of the evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private medical records.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in August 2004 and 
June 2007.  The examination reports obtained are thorough and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In August 2004, the veteran underwent a VA examination.  The 
examiner assessed moderately-severe to severe mid to high 
frequency sensorineural hearing loss (HFSNHL) in both ears 
with good discrimination.  The examiner recommended bilateral 
hearing aids.  The examination revealed puretone thresholds 
as follows:



HERTZ


1000
2000
3000
4000
RIGHT

10
60
80
80
LEFT

20
60
80
85

The pure tone average in the right ear was 58 decibels, and 
61 decibels in the left ear.  Speech recognition scores were 
92 percent for the right ear, and 88 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level II hearing in the right ear, and 
level III hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The veteran underwent a private audiological evaluation at 
Hearing Aid Center in December 2005.  Audiometric test 
results revealed sensorineural, Level 4, severe bilateral 
hearing loss.  The veteran's pure tone thresholds were 
reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

15
60
75
75
LEFT

20
55
80
85

The pure tone average in the right ear was 56 decibels, and 
60 decibels in the left ear.  Speech recognition threshold 
scores were 92 percent for the right ear, and 84 percent for 
the left ear.  Based on the audiometric findings, to include 
the pure tone average thresholds and speech discrimination 
scores, this translated to level I hearing in the right ear, 
and level III hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.  

The veteran underwent a private audiological evaluation by 
Dr. Judith A. Caudle in March 2007, but no numerical 
designations were provided for the individual ears.  Speech 
recognition threshold scores were 88 percent in both ears.  
Peripheral otoscopy revealed normal external ear canals and 
tympanic membranes.  In April 2007, Dr. Caudle assessed, 
based on the March 2007 audiological evaluation, mild to 
severe mid-to-high frequency sensorineural hearing loss in 
both ears.  

The veteran underwent another VA examination in June 2007.  
The examiner addressed past examination findings from August 
2004 and March 2007 and found those results to be similar to 
the results the examiner found.  The examiner diagnosed 
bilateral sensorineural hearing loss.  The veteran's pure 
tone testing thresholds were reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

10
60
80
75
LEFT

15
55
75
80

The pure tone average was 56 decibels for both ears.  Speech 
recognition scores were 92 percent for the right ear and 96 
percent for the left ear.  Based on the audiometric findings 
during the June 2007 audiometric examination, this translated 
to level I hearing in both ears.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this again 
equates to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Earlier Effective Date

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i); 3.400(q)(1)(ii); 3.400(r).

In the present case, the record shows that the veteran filed 
a claim of service connection for hearing loss disability in 
March 1984.  However, his claim was denied by rating decision 
in April 1984 based on lack of evidence of record regarding 
the claimed hearing loss.  By letter dated in April 1984, the 
RO informed the veteran that his claim had been denied.  
Enclosed with the April 1984 notice letter was a VA form 
setting forth the veteran's appellate rights and procedures.  
In May 1984, the veteran submitted a medical record from T.M. 
Gallagher, M.D., in support of his claim.  The record 
reflects that Dr. Gallagher assessed sensorineural hearing 
loss with tinnitus, probably noise-induced.  The April 1984 
rating decision of a denial was continued in May 1984 because 
this evidence presented no basis for changing that decision.  
By letter dated in May 1984, the RO informed the veteran that 
his claim continued to be denied.  Enclosed with the May 1984 
notice letter was a VA form setting forth the veteran's 
appellate rights and procedures.  However, the record does 
not show that the veteran ever filed a notice of disagreement 
to initiate an appeal from the May 1984 rating decision.  
Therefore, the May 1984 decision became final.  38 U.S.C.A. § 
7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  The claims file includes a VA Form 21-526, date-
stamped as received on August 16, 2004.  In this document, 
the veteran effectively requested that his claim for 
bilateral hearing loss disability be reopened.  After 
undertaking development, the RO reopened the claim and 
granted service connection for bilateral hearing loss.  The 
RO assigned an effective date of August 16, 2004 for the 
grant of service connection for this disability.  The veteran 
disagrees with the effective date and argues that the 
effective date should be governed by the claim he filed in 
1984.

Specifically, the veteran claims that he never filed a notice 
of disagreement because he never received the notice letters.  
However, the Board notes that the letters were sent to the 
address the veteran listed on his claim, and were not 
returned as undeliverable.  There is no evidence that the 
veteran notified VA of a change of address.  For all the 
foregoing reasons, the Board concludes that the VA's duties 
to the veteran have been fulfilled with respect to notice.  
Cross v. Brown, 9 Vet. App. 18, 19 (1996) (absent evidence 
that the veteran notified VA of a change of address and 
absent evidence that any notice sent to him at his last known 
address has been returned as undeliverable, VA is entitled to 
rely on that address);  Butler v. Principi, 244 F. 3d 1337, 
1340 (Fed. Cir. 2001) (a claimant's mere statement of 
nonreceipt of notice of a rating decision, or of his/her 
appellate rights with respect to it, is insufficient to 
overcome the presumption of regularity).  See also Mindenhall 
v. Brown, 7 Vet. App. 217, 274 (1994).  

The Board understands the veteran's argument that because he 
claims he never received notice letters in 1984, the 
effective date should go back to his original claim.  
However, the fact is that the veteran has not overcome the 
presumption of regularity with regard to the notice letters, 
and thus had one year to disagree with the May 1984 denial 
and initiate an appeal.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  He did not do so, and by law the May 1984 rating 
decision is final.  The purpose of the rule of finality is to 
"preclude repetitive and belated readjudications" of the same 
claim.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).

The veteran later reopened his claim, and subsequently 
prevailed.  However, the effective date to be assigned in a 
case which has been reopened is set by statute.  38 U.S.C.A. 
§ 5110.  In the present case, the RO has correctly applied 
effective date legal criteria to assign an effective date of 
August 16, 2004, since this was the date that the veteran's 
request to reopen his claim was received.


ORDER

Entitlement to the assignment of a compensable disability 
rating for bilateral hearing loss disability is not 
warranted.  Entitlement to an effective date earlier than 
August 16, 2004, for the grant of service connection of 
bilateral hearing loss disability, is not warranted.  The 
appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


